OPINION — AG -** FIREFIGHTER PENSION — DROP OUT ** PARTICIPATION IN THE FIREFIGHTERS PENSION AND RETIREMENT SYSTEM IS MANDATORY FOR ALL MUNICIPALITIES WHICH MAINTAINED LOCAL PENSION AND RETIREMENT PLANS PRIOR TO JANUARY 1, 1981, AND FOR ALL MUNICIPALITIES WHICH ELECT TO JOIN THE STATE SYSTEM THEREAFTER. NO SUCH MUNICIPALITY 'MAY' BE PERMITTED TO TERMINATE ITS MEMBERSHIP IN THE SYSTEM. (MANDATORY CONTRIBUTIONS, CITIES, MEMBERSHIP, JOIN, DROP OUT) CITE: 11 O.S. 49-100.1 [11-49-100.1](12), 11 O.S. 49-105.2 [11-49-105.2] (JAMES B. FRANKS)